To compel the circuit judge to recall and the Recorder’s Court judge to certify back, an indictment, found by the grand jury, which -had been certified to the Recorder’s Court, where upon arraignment relator desired to put in a plea in abatement, which it was held could not be disposed of in the Recorder’s Court, and the Circuit Court refused to order the return of the record to that court, and the Recorder’s Court declined to certify it back.
Granted February 20, 1890.
Held, that the only purpose of sending an indictment to the Recorder’s Court is for trial, and that the better practice would be to have the parties arraigned and issue joined on the merits before the record is certified down, but where this is not done the record cannot be regarded as beyond recall when justice requires it.